     Case: 1:20-cr-00607 Document #: 16 Filed: 12/04/20 Page 1 of 5 PageID #:28




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                No. 20 CR 607
                v.
                                                Judge Mary M. Rowland
 MALCOLM RICHARDSON


                PROTECTIVE ORDER GOVERNING DISCOVERY

         Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),

it is hereby ORDERED:

         1.    All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case which are marked

“sensitive” (collectively, “the sensitive materials”) are subject to this protective order

and may be used by defendant and defendant’s counsel (defined as counsel of record

in this case) solely in connection with the defense of this case, and for no other

purpose, and in connection with no other proceeding, without further order of this

Court.

         2.    Defendant and defendant’s counsel shall not disclose the sensitive

materials or their contents directly or indirectly to any person or entity other than:

               a.    Persons employed to assist in the defense;

               b.    Persons who are interviewed by defense counsel (or individual(s)

employed by defense counsel) as potential witnesses;

               c.    Counsel for potential witnesses; and
     Case: 1:20-cr-00607 Document #: 16 Filed: 12/04/20 Page 2 of 5 PageID #:29




             d.       Other persons to whom the Court may authorize disclosure

(collectively, “authorized persons”).

      3.     Defendant’s counsel may show copies of the sensitive materials to

potential witnesses and their counsel as necessary to prepare the defense, but they

may not retain copies without prior permission of the Court.

      4.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the sensitive materials except in order to provide copies of the materials

for use in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      5.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the sensitive materials, other than to authorized persons, and all such notes or

records are to be treated in the same manner as the original materials.

      6.     Defendant and defendant’s counsel are responsible for securely

maintaining the sensitive materials and any copies of such materials.

      7.     Before providing sensitive materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order and require the

authorized person to sign a copy of the attached “Acknowledgment of Protective

Order and Proper Handling of Materials Subject Thereto” acknowledging that the

authorized person has received a copy of and reviewed this Order, and has agreed to


                                          2
     Case: 1:20-cr-00607 Document #: 16 Filed: 12/04/20 Page 3 of 5 PageID #:30




be bound by its terms and conditions subject to sanctioning by the Court for any

violations of this Order. Defense counsel shall maintain a copy of the signed

statement of each authorized person for a period of twelve months after the

conclusion of all stages of this case, and shall provide copies of the signed statement

of each authorized person to the Court upon request.

      8.     Upon conclusion of all stages of this case, all of the sensitive materials

and all copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel's case file. The Court may require a

certification as to the disposition of any such sensitive materials. In the event that

the sensitive materials are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the sensitive materials are so maintained, and the

sensitive materials may not be disseminated or used in connection with any other

matter without further order of the Court.

      9.     To the extent any sensitive material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the sensitive material and shall do so in writing. Within five

days of the receipt of such a request, defendant and/or defendant’s counsel shall

return all such material if in hard copy, and in the case of electronic materials, shall

certify in writing that all copies of the specified material have been deleted from any

location in which the material was stored.


                                           3
     Case: 1:20-cr-00607 Document #: 16 Filed: 12/04/20 Page 4 of 5 PageID #:31




      10.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.

      11.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:



                                         MARY M. ROWLAND
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: December 4, 2020




                                            4
    Case: 1:20-cr-00607 Document #: 16 Filed: 12/04/20 Page 5 of 5 PageID #:32




                  Acknowledgment of Protective Order and
                Proper Handling of Materials Subject Thereto


      I                    (name):
      (a) am employed as a(n)                    and I am assisting Jayne Ingles in
the preparation of the defense of Malcolm Richardson;
      OR
      (b) am participating in an interview with Jayne Ingles regarding the defense
of Malcolm Richardson.
      In anticipation of reviewing materials produced by the government in this
matter, I have reviewed the attached Order. I understand its contents. I agree that
I will only access the protected materials for the purposes of preparing the defense
case. I will not make any copies of any of the protected materials without further
order of the Court. I understand that failure to abide by this Order may result in
sanctions by this Court.



DATED:
                                             [name]




                                         5
